      Case 1:19-cv-00543-LG-RPM Document 75 Filed 08/17/21 Page 1 of 1




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

TONY M. HOWARD                                                       PLAINTIFF

v.                                               CAUSE NO. 1:19-cv-543-LG-RPM

MISSISSIPPI DEPARTMENT OF
CORRECTIONS, et al.                                              DEFENDANTS

                              FINAL JUDGMENT

      In accordance with the Court’s Order entered this date and incorporated

herein by reference,

      IT IS, THEREFORE, ORDERED AND ADJUDGED that this civil action

is DISMISSED WITHOUT PREJUDICE for lack of service of process on the

remaining defendants.

      SO ORDERED AND ADJUDGED this the 17th day of August, 2021.

                                            s/   Louis Guirola, Jr.
                                                LOUIS GUIROLA, JR.
                                            UNITED STATES DISTRICT JUDGE
